Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 6/8/2022 is acknowledged.
Claim 5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki JP2007326125 in view of Sasaki JP 4385373  in further view of Crawford US 1739063.
Sasaki ‘125 teaches:
1. A method for manufacturing a welded article (page.1,para.0001), comprising the steps of: providing a first welding target member (fig.1(C); W1); providing a second welding target member (fig.1(C), W2) to be bonded to the first welding target member by welding (page.1,para.0001); and bringing the projection portion into contact with the second welding target member and bonding the first and second welding target members by resistance welding (page.5, para.0025; resistance welding for W1 and W2 in projection area).

Sasaki ‘125 teaches the invention as discussed above, but is silent on an elongated projection portion on a welding target portion having short sides and long sides that are longer than the short sides.


Sasaki ‘373 teaches:

Regarding claim 1, including an elongated projection portion (see figure 1(B) below where the examiner labeled originally not labeled projection portion)) on a welding target portion (fig.1(A),1a) having short sides (fig.1, C and D) and long sides (fig.1, A and B) that are longer than the short sides (fig.1 A and B longer than C and D).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 by using an elongated projection portion welding target portion having short and long sides as taught by Sasaki ‘373 in order to having projections into the target welding portion on the second welding member for subsequence welding process; the welding current can be concentrated on both short sides, so that a current that is so large that the shaft-shaped welded member may be buckled may be energized, as in normal resistance welding. (page.1,para.0008).

Sasaki ‘125 in view of Sasaki ‘373 teaches the invention as discussed above, but is silent on subdividing grooves.

Crawford teaches:
Regarding claim 1, wherein the projection portion (see Sasaki ‘373 examiner annotated projection portion in figure 1(B)) has subdividing grooves (see Crawford; fig.2,13; subdividing grooves formed between projections 13) in the direction of the short sides (for short sides, see Sasaki ‘125 in view of Sasaki ‘373;  for the direction of grooves, see Crawford fig.2; subdividing grooves on the material edge, the short side is thickness of material is considered as the subdividing grooves in the direction of the short sides) to form subdivided projection portions in order to improve the uniformity of current values in the direction of the long sides of welding currents flowing through the subdivided projection portions (fig.2, 13; page.1, left side; line 37-40); wherein the subdividing grooves are multi-dividing the projection portion with changing the inclination angle of the subdividing grooves (fig.2,13; subdividing grooves formed between projections 13 have inclined angle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 in view of Sasaki ‘373 by using inclined subdividing grooves as taught by Crawford in order to providing a perfect contact with the other edge in the area to be welded is assured, so that a flow of current of uniform value is effected, and consequently, uniform heating is attained (page.1, left side; line 37-41).

Sasaki JP 4385373 (fig.1B):  

    PNG
    media_image1.png
    740
    1115
    media_image1.png
    Greyscale


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki JP 2007326125 in view of Sasaki JP 4385373 in further view of Crawford US 1739063.

Sasaki ‘125 teaches:
2. A method for manufacturing a welded article (page.1,para.0001), comprising the steps of: providing a first welding target member (fig.1(C);W1); providing a second welding target member (fig.1(C), W2) to be bonded to the first welding target member by welding (page.1,para.0001); and bringing the projection portion into contact with the second welding target member and bonding the first and second welding target members by resistance welding (page.5, para.0025; resistance welding for W1 and W2 in projection area).

Sasaki ‘125 teaches the invention as discussed above, but is silent on an elongated projection portion on a welding target portion having short sides and long sides that are longer than the short sides, stopper portion (claim 2), carrier cover with a plurality of leg portions in a gear portion, the second welding target member is a base plate in the gear portion (claim 3).

Sasaki ‘373 teaches:
Regarding claim 2, including an elongated projection portion (see figure 1(B) above where the examiner labeled originally not labeled projection portion) on a welding target portion (fig.1(A),1a) having short sides (fig.1, C and D)  and long sides (fig.1, A and B) that are longer than the short sides (fig.1 A and B longer than C and D).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 by using an elongated projection portion welding target portion having short and long sides as taught by Sasaki ‘373 in order to having projections on the target welding portion in the second welding member for subsequence welding process; the welding current can be concentrated on both short sides, so that a current that is so large that the shaft-shaped welded member may be buckled may be energized, as in normal resistance welding. (page.1,para.0008).

Sasaki ‘373 further teaches:
Regarding claim 2, wherein stopper portions (see Sasaki figure 1(B) above where the examiner labeled originally not labeled stopper portion) are provided in the subdividing grooves or at both ends of the first welding target member (see Sasaki ‘125 in view of Sasaki ‘373; the target member including W1(Sasaki’ 125) and elongated leg 2a(Sasaki ‘373); therefore, the stopper portion locate at both ends of the first welding target member) so that the stopper portions can contact the second welding target member at completion of welding to stop progress of welding (see Sasaki ‘373; fig.1,1(C)) and allow a portion of the welding current to escape through the stopper portions (it would be obvious for welding current escape through the stopper portion when stopper contact to second target welding member because of current flow).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 by using stopper portion as taught by Sasaki ‘373 in order to preventing the tip portion of the first target welding member from further entering the second welding target member (page. 3, para.0027).

Sasaki ‘373 further teaches:
3. The method for manufacturing a welded article according to claim 2, wherein the first welding target member is a carrier cover (fig.1(B), 2; page,1; para.0001; a metal part such as a shaft member of a carrier cover in a gear part of an automobile) with a plurality of leg portions (fig.1(B), 2a,2b,2c (not shown, behind 2a) ,2d) in a gear portion (fig.1(B), 2); the second welding target member is a base plate in the gear portion (fig.1(B),1; page.1, para.0001) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 by using carrier cover of gear portion as taught by Sasaki ‘373 in order to providing the bonding parts for automobile or the like (page.1, para.0001).

Sasaki ‘125 in view of Sasaki ‘373 teaches the invention as discussed above, but is silent on subdividing grooves.

Crawford teaches:
Regarding claim 2, wherein the projection portion (see Sasaki ‘373 examiner annotated above projection portion in figure 1(B)) has subdividing grooves (fig.2,13; subdividing grooves formed between projections 13) in the direction of the short sides to form subdivided projection portions (for short sides, see Sasaki ‘125 in view of Sasaki ‘373;  for the direction of grooves, see Crawford fig.2; subdividing grooves on the material edge, the short side is thickness of material is considered the subdividing grooves in the direction of the short sides) in order to improve the uniformity of current values in the direction of the long sides of welding currents flowing through the subdivided projection portions (fig.2, 13; page.1, left side; line 37-40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 in view of Sasaki ‘373 by using subdividing grooves as taught by Crawford in order to providing a perfect contact with the other edge in the area to be welded is assured, so that a flow of current of uniform value is effected, and consequently, uniform heating is attained (page.1, left side; line 37-41).

Crawford further teaches:
Regarding claim 3, each of the plurality of leg portions (see Sasaki ‘373; fig.1(B), 2a,2b,2c,2d) has the projection portion (see Sasaki ‘373 examiner annotated above projection portion in figure 1(B)) subdivided by the subdividing grooves (see Crawford; fig.2,13; subdividing grooves formed between projections 13) on an end face of the leg portion (see Sasaki ‘373 figure 1(B) above where the examiner labeled originally not labeled end face of the leg portion); and the subdivided projection portion(see Crawford; fig.2,13) is bonded to a welding target portion (see Sasaki ‘373; fig.1(A),1a) of the base plate (see Sasaki ‘373, fig,1(B),1) by resistance welding (see Sasaki ‘ 125; page.5, para.0025; resistance welding for W1 and W2 in projection area).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 (fig.1) in view of Sasaki ‘373 by using subdividing grooves as taught by Crawford in order to providing a perfect contact with the other edge in the area to be welded is assured, so that a flow of current of uniform value is effected, and consequently, uniform heating is attained (page.1, left side; line 36-40).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki JP 2007326125 in view of Sasaki JP 4385373 in further view of Crawford US 1739063 and in further view of Wang US 7268319.

Sasaki ‘125 in view of Sasaki ‘373 in further view of Crawford teaches the invention as discussed above, but is silent on a flat metal plate having short sides and the long sides.

Wang teaches:
4. The method for manufacturing a welded article according to claim 2, wherein the first welding target member (see Sasaki ‘125; (fig.1, W1) is a metal plate (see Wang; fig.3, 120; col.2,line 42; steel or aluminum) having a flat (see Wang; fig.3,120 with flat face) or curved face, the metal plate having a thickness defined by the short sides (see figure 3 below where the examiner labeled originally not labeled short side), the flat or curved face of the metal plate having a length defined by the long sides (see figure 3 below where the examiner labeled originally not labeled short side), the metal plate having the plurality of subdivided projection portions (see Crawford,fig.2, 13) formed by the subdividing grooves (see Crawford; fig.2,13; subdividing grooves formed between projections 13) on a face of the metal plate (fig.3,122), the face of the metal plate defining its thickness (fig.3,d), and the projection portions (see Sasaki ‘373 projection portion annotated above) being a welding target portion(see Wang, fig.3, 132); and the subdivided projection portions (see Crawford projection portions discussed above) of the metal plate (fig.3, 120) is bonded to a welding target portion of the second welding target member by resistance welding (see Sasaki ‘ 125; page.5, para.0025; resistance welding for W1 and W2 in projection area; “a welding target portion of the second welding target member” is the contact area on W2 with the welding target portion (see wang, fig.3,132)) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sasaki ‘125 in view of Sasaki ‘373 in further view of Crawford by using a flat metal plate having short sides and long sides as taught by Wang in order to providing a bonding for automobile parts may be a door panel and a support structure.








Wang US 7268319 (fig.3):

    PNG
    media_image2.png
    324
    538
    media_image2.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jimmy Chou can be reached on (571)270-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761